                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


KEVIN LANGEN, INDIVIDUALLY                     §
AND ON BEHALF OF ALL OTHERS                    §
SIMILARLY SITUATED;                            §                 SA-19-CV-00320-FB
                                               §
                  Plaintiff,                   §
                                               §
vs.                                            §
                                               §
CRESCENT DRILLING AND                          §
PRODUCTION, INC.,                              §
                                               §
                  Defendant.                   §

                        ORDER SEVERING AND STAYING CASE

       Before the Court is the above-styled and numbered cause of action is the Motion to Stay

Proceedings as to Plaintiff Langen [#43] filed by Langen’s counsel. This case was referred to

the undersigned on May 7, 2019 for all pretrial proceedings. By their motion, Langen’s counsel

asks the Court for a stay of all claims raised by and against Langen in this lawsuit due to

Langen’s unexpected death. In response to the motion, the Court set this case for a status

conference. At the conference, the parties reached an agreement as to how to proceed, which the

Court now memorializes with this Order.

       Plaintiff Kevin Langen, on behalf of himself and all others similarly situated, filed this

collective action against Defendant Crescent Drilling & Production, Inc. (“CDP”), seeking

unpaid overtime compensation under the Fair Labor Standards Act, 29 U.S.C. § 216(b)

(“FLSA”). Defendant counterclaimed against Langen, alleging Langen previously filed suit to

recover the alleged unpaid overtime compensation he seeks through this lawsuit and has

breached the settlement agreement that resolved that action by filing a second lawsuit. Langen

moved to dismiss the counterclaim, and the undersigned issued a report and recommendation


                                               1
recommending denial of the motion [#29]. The report remains pending before the District Court.

No motion for conditional certification has been filed, but two additional Plaintiffs have opted

into this lawsuit to date—Fritz John Hoeflein, III and Raul Solis, III [#34, #39].

       Defendant subsequently filed a motion for summary judgment on its counterclaim against

Langen [#37]. During the response period for the motion for summary judgment, Langen

unexpectedly died. Plaintiff filed a suggestion of death [#41] and filed the motion to stay before

the Court, which requests staying Langen’s FLSA claims and Defendant’s counterclaim,

including the response deadline for the motion for summary judgment. The parties appeared for

a status conference on this day to address the impact of Langen’s death on this lawsuit and

reached an agreement as to how to proceed.

       At the conference, the parties agreed that Langen’s untimely death and the unique

threshold issues associated with his claims make him ill-suited to continue as lead Plaintiff in

this collective action. The parties further agreed that Langen’s claims should proceed as an

individual FLSA action under this cause number and the claims of the two opt-in Plaintiffs

should be severed and proceed under a new Complaint as a collective action under a new cause

number. The parties further agreed that the entry of a stay is appropriate in this case as to

Langen’s claims and Defendant’s counterclaim and the pending motion for summary judgment

because the estate of Langen does not yet have an appointed administrator to represent the estate

in this case. Plaintiff’s counsel agreed to notify the Court when the probate court appoints an

administrator such that the stay can be lifted and a response deadline determined with respect to

the motion for summary judgment.

       Federal Rule of Civil Procedure 21 grants this Court discretion to sever any claim against

a party if a claim “is misjoined or might otherwise cause delay or prejudice.” Applewhite v.



                                                 2
Reichhold Chems., 67 F.3d 571, 574 (5th Cir. 1995). See also Brunet v. United Gas Pipeline

Co., 15 F.3d 500, 505 (5th Cir. 1994) (trial courts have broad discretion to sever claims pursuant

to Rule 21). Accordingly, the Court will sever the claims of the two opt-in Plaintiffs from the

claims asserted by and against Langen, order the District Clerk to open a new lawsuit in which

the opt-in Plaintiffs may pursue their FLSA collective action, grant the motion to stay, and order

Langen’s counsel to advise the Court when an administrator is appointed such that the stay may

be lifted.

        IT IS THEREFORE ORDERED that the District Court SEVER the claims of Plaintiff

Langen from the claims of the opt-in Plaintiffs Fritz John Hoeflein, III and Raul Solis, III.

        IT IS FURTHER ORDERED that the District Clerk open a new cause number with

respect to the claims of opt-in Plaintiffs Fritz John Hoeflein, III and Raul Solis, III and assign the

new cause of action to the Honorable Fred Biery with the associated Magistrate Judge as

Elizabeth S. (“Betsy”) Chestney. The District Clerk should file the following documents from

this case into the new cause of action:     Plaintiff’s Complaint [#1], Hoeflein’s consent to join

[#34], Solis’s consent to join [#39], and a copy of this Order.

        IT IS FURTHER ORDERED that Hoflein and Solis file an Amended Complaint within

14 days of this Order in the new cause of action designating themselves as lead Plaintiffs in the

proposed FLSA collective action and removing the claims of Langen. Defendant shall file an

Answer to the Amended Complaint in accordance with the Federal Rules of Civil Procedure.

        IT IS FURTHER ORDERED that Motion to Stay Proceedings as to Plaintiff Langen

[#43] filed by Langen’s counsel is GRANTED.

        IT IS FURTHER ORDERED that this case (5:19-CV-320-FB) is STAYED pending

further Order of the Court.



                                                  3
       IT IS FINALLY ORDERED that counsel for Langen file an Advisory with the Court

upon the appointment of an administrator of Langen’s estate such that the stay may be lifted and

a deadline for response to Defendant’s motion for summary judgment may be imposed. If no

administrator is appointed on or before December 4, 2019, Plaintiff should file an advisory

informing the Court of the same.

       IT IS SO ORDERED.

       SIGNED this 4th day of October, 2019.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                               4
